Order entered September 18, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01415-CR

                         RUBEN ALEJANDRO GARCIA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. MB14-63674-M

                                             ORDER
       We REINSTATE this appeal.

       The Court has been notified that, according to the State Bar of Texas, retained counsel

Rosalind Kelly is currently not eligible to practice in Texas.

       We ORDER the trial court to conduct a hearing to determine the following.

              The trial court shall first determine whether appellant desires to pursue the appeal.
               If the trial court determines appellant no longer desires to pursue the appeal, the
               trial court shall make a finding to that effect, and no further findings are
               necessary.

              If the trial court determines that appellant does wish to pursue the appeal, the trial
               court shall next determine whether appellant desires to be represented by counsel.

              If the trial court determines appellant desires to be represented by counsel, the
               trial court shall determine whether appellant is indigent and entitled to court-
                 appointed counsel. If appellant is indigent, we ORDER the trial court to appoint
                 counsel to represent him. If appellant is not indigent, the trial court shall
                 determine whether appellant has retained new counsel and shall provide the name,
                 State Bar number, and contact information for new counsel.

                If the trial court determines that appellant does not wish to be represented by
                 counsel, the trial court shall advise appellant of the dangers and disadvantages of
                 self-representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
                 1987). The trial court shall further advise appellant that he does not have the right
                 to hybrid representation.

                If the trial court determines appellant’s waiver of counsel is knowing and
                 voluntary, it shall provide appellant with a statement in substantially the form
                 provided in article 1.051(g) of the Texas Code of Criminal Procedure. See TEX.
                 CODE CRIM. PROC. ANN. art. 1.051(g) (West 2016).

       We ORDER the trial court to transmit a record containing the written findings of fact,

any supporting documentation, and any orders to this Court within THIRTY DAYS of the date

of this order.    If the trial court determines appellant’s waiver of counsel is knowing and

voluntary, the supplemental record shall contain appellant’s signed, written waiver in

substantially the form provided by article 1.051(g) of the code of criminal procedure.

       This appeal is ABATED to allow the trial court to comply with this order. It will be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.

       We DIRECT the Clerk to send copies of this order to the Honorable Jeff Rosenfield,

Presiding Judge, County Criminal Court of Appeals No. 2; to Terri Foster Jones, court reporter,

County Criminal Court of Appeals No. 2; Rosalind Kelly, and the Dallas County District

Attorney’s Office.



                                                       /s/     ADA BROWN
                                                               JUSTICE